TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-09-00509-CV


Vernon R. Kile, Appellant

v.

City of Lockhart, Lockhart Police Department, Caldwell County, Caldwell County
District Court, and Caldwell County Probation Department, Appellees




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 207TH JUDICIAL DISTRICT
NO. 09-O-092, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On October 23, 2009, we notified appellant Vernon R. Kile that the appellate record
in this case did not appear to contain a final or otherwise appealable order.  This Court's jurisdiction
is limited to the review of final judgments and certain interlocutory orders signed by the trial court. 
See Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, .014 (West 2008); see also Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Kile has not responded to this notice or otherwise
demonstrated that an appealable order has been signed by the trial court.  Accordingly, the appeal
is dismissed for want of jurisdiction.

___________________________________________					          Diane M. Henson, Justice			             
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   December 4, 2009